DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

ANGELA SLOCOMB PEREZ, as Personal Representative of the Estate of
JOHN ALEXANDER SLOCOMB, JR., deceased; and VITO's GOURMET
                PIZZA SOUTH, LLC, et al,
                       Appellants,

                                     v.

               OLD DOMINION INSURANCE COMPANY,
                           Appellee.

                               No. 4D20-1515

                                [May 6, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey Levenson, Judge; L.T. Case No. 19-001032 CACE
(09).

   Lawrence S. Ben and Andrew S. Ben of The Ben Law Firm, PLLC, Fort
Lauderdale; and Neil Rose, Hollywood, for appellant Angela Slocomb Perez,
as Personal Representative of the Estate of John Alexander Slocomb, Jr.,
deceased.

   Richard G. Chosid of the Law Offices of Richard G. Chosid, Lighthouse
Point, for appellant Vito’s Gourmet Pizza South, LLC.

  Kimberly Kanoff Berman and Stephen J. Poljak of Marshall Dennehey
Warner Coleman & Goggin, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.